993 F.2d 1530
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Joseph R. GLIDDEN, Plaintiff, Appellant,v.UNITED STATES OF AMERICA, Defendant, Appellee.
No. 93-1152.
United States Court of Appeals,First Circuit.
May 25, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MAINE
Perry O'Brian on brief for appellant.
Jay P. McCloskey, United States Attorney, and Michael M. DuBose, Assistant United States Attorney, on brief for appellee.
D.ME.
AFFIRMED.
Before Selya, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
We have reviewed the record and conclude that the district court's findings were not clearly erroneous.  Counsel adequately informed appellant of the government's proposed plea offer and of the likely sentencing benefit of cooperating with the government.  The judgment is summarily affirmed pursuant to First Circuit Rule 27.1.